                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


DAVID AND LILY PENN,INC.,

                     Plaintiff,

             V.                               Civ. No. 18-1681-LPS


TRUCKPRO,LLC,

                     Defendant.



Thomas J. Francella, Jr., COZEN O'CONNOR, Wilmington, Delaware; Camille M. Miller,
Melanie A. Miller, J. Trevor Cloak, COZEN & O'CONNOR,Philadelphia, Pennsylvania;

      Attorneys for Plaintiff.


Timothy Devlin, James M.Lennon, DEVLIN LAW GROUP,Wilmington, Delaware;

      Attomeys for Defendant.


                                  MEMORANDUM OPINION




September 25, 2019
Wilmington, Delaware
STARK,U.S. District Judge:

       Pending before the Court is Defendant TruckPro, LLC's("TruckPro" or "Defendant")

motion to transfer venue to the Western District of Tennessee pursuant to 28 U.S.C. § 1404(a).

(D.I. 8) For the reasons set forth below, the motion will be denied.

                                        BACKGROUND


       Plaintiff, David and Lily Perm, Inc.("Penn" or "Plaintiff'), is a tire distribution company

that operates in the United States, Canada, and Mexico. (D.I. 1 at ^ 7) Penn is a Mirmesota

corporation with a principal place of business in Mirmetonka, Minnesota. (D.I. 1 at 12)

TruckPro, which distributes truck and trailer parts and provides truck maintenance and repair

services, is a Delaware corporation headquartered in Cordova, Tennessee. (D.I. 9 Ex. A at

111(3-4,16)

       Perm and TruckPro have both used TRUCKPRO trademarks in connection with their


products. (D.I. 1 at    7-17) TruckPro challenged Penn's TRUCKPRO trademark before the

Trademark Trial and Appeal Board, (D.I. 1 at         11-12) As part of its response, Perm filed suit

in this District, seeking a declaratory judgment that:(1)Perm has not infringed TruckPro's

TRUCKPRO trademarks under the Lanham Act or Delaware law;(2)Penn has not engaged in

unfair competition under the Lanham Act or Delaware law; and(3)TruckPro has abandoned its

TRUCKPRO trademarks pursuant to the Lanham Act. (D.I. 1 at fl 18-38; see also D.I. 15 at 1

("In light of the imminent threat of litigation posed by Defendant's actions, and after attempting

to locate a forum that would be fair for each party, Perm filed a Complaint with this Court."))

Perm also seeks as relief that the Court cancel TruckPro's TRUCKPRO trademarks, pursuant to

15 U.S.C. § 1119. (D.I. 1 at 111139-42)

                                                 1
       TruckPro now seeks to transfer venue to the Western District of Tennessee. (D.I. 8)

Perm opposes the motion. (D.I. 15) Penn states that it "filed its instant declaratory judgment

claims ... in one of only two forums that Penn was certain could exercise personal jurisdiction

over Defendant, namely, the District of Delaware." (D.I. 15 at 2) The Court understands the

other available District to be the Western District of Tennessee. {See D.I. 18 at 1-2)(TruckPro

reply brief stating same)

                                     LEGAL STANDARDS


       TruckPro brings its motion under 28 U.S.C. § 1404(a), which provides that "[f]or the

convenience of the parties and witnesses, in the interests ofjustice, a district court may transfer

any civil action to any other district or division where it might have been brought." The Third

Circuit has explained that this provision "was intended to vest district courts with broad

discretion to determine, on an individualized, case-by-case basis, whether convenience and

fairness considerations weigh in favor of transfer." Jumara v. State Farm Ins. Co., 55 F.3d 873,

883(3d Cir. 1995).

        Courts evaluating a transfer motion under § 1404(a) must undertake a two-step analysis.

First, the Court determines whether the action could have been brought in the proposed

transferee forum. See Shutte v. Armco Steel Corp.,431 F.2d 22,24(3d Cir. 1970). "The party

moving for transfer bears the burden of proving that the action properly could have been brought

in the transferee district in the first instance." Mallinckrodt Inc. v. E-Z-Em., Inc., 670 F. Supp.

2d 349, 356(D. Del. 2009)(internal citations omitted).

        Next, the Court must balance the appropriate considerations and determine whether,

underthe particular facts of the case, the request to transfer venue should be granted. See

                                                  2
Jumara,55 F.3d at 879. At this step the Court takes particular care to consider at least

the private and public interest factors identified by the Third Circuit in Jumara. See id. at 879-

80. The private factors include:(1)"the plaintiffs forum preference as manifested in the

original choice;"(2)'The defendant's preference;"(3)"whether the claim arose elsewhere;"(4)

"the convenience ofthe parties as indicated by their relative physical and financial condition;"

(5)"the convenience of the witnesses - but only to the extent that the witnesses may actually be

unavailable for trial in one of the for trial;" and (6)"the location of books and records (similarly

limited to the extent that the files could not be produced in the alternative forum)." Id. at

879(intemal citations omitted). The public interest factors include:(1)"the enforceability of

the judgment;"(2)"practical considerations that could make the trial easy, expeditious, or

inexpensive;"(3)"the relative administrative difficulty in the two fora resulting from court

congestion;"(4)"the local interest in deciding local controversies at home;" and (5)"the

familiarity of the trial judge with the applicable state law in diversity cases." Id. at 879-80

(intemal citations omitted).

        The Third Circuit has emphasized that "the plaintiffs choice of should not be lightly

disturbed." Jumara, 55 F.3d at 879. As a result,"a transfer is not to be liberally granted."

Shutte, 431 F.3d at 25(intemal quotation marks omitted). Consequently,the burden rests

squarely on the party seeking transfer "to establish that a balancing of proper interests weighs in

favor of the transfer." Id.; see also Jumara,55 F.3d at 879. That burden is a heavy one:

"unless the balance of convenience ofthe parties is strongly in favor of defendant, the plaintiffs

choice offorum should prevail." Shutte v. Armco Steel Corp., 431 F.2d 22,25(3d Cir. 1970)

(emphasis added). It follows that "transfer will be denied if the factors are evenly balanced or

                                                  3
weigh only slightly in favor of the transfer." Angiodynamics, Inc. v. Vascular Sols., Inc., 2010

WL 3037478, at *2(D. Del. My 30, 2010)(internal citations omitted); see also Ulumina, Inc. v.

Complete Genomics, Inc., 2010 WL 4818083, at *2(D. Del. Nov. 9, 2010).

                                         DISCUSSION


L      The Western District of Tennessee Is a Proper Venue

       Venue is proper in "a judicial district in which any defendant resides." 28 U.S.C.

§ 1391(b)(1). The parties do not dispute that TruckPro resides in the Western District of

Tennessee. (D.I. 9 at 10; D.I. 15 at 6-8) Thus, venue is proper in the Western District of

Tennessee.


       Penn argues, nonetheless, that the Western District of Tennessee may not be a proper

District because that District could not have exercised personal jurisdiction over Penn as a

counterdefendant, had TruckPro initiated this case there based on what are now TruckPro's

counterclaims. As Penn admits, this precise argument has been rejected in other cases. {See

D.I. 15 at 6-8) The transferee forum's ability to exercise personal jurisdiction ovqv di plaintiff-

even a plaintiff which is now a counterclaim defendant- is not relevant to the § 1404(a) transfer

analysis; rather, the transferee forum need only have personal jurisdiction over the defendant.

See Human Genome Scis., Inc. v. Genentech, Inc., 2011 WL 2911797, at *3-*5(D. Del. My 18,

2011); see also Viron Int'l Corp. v. DavidBoland, Inc., 237 F. Supp. 2d 812,818(W.D. Mich

2002)(noting that when plaintiff could have filed case in transferee forum,"the fact that

defendant... has now filed a counterclaim against the plaintiff does not change the analysis").
II.      The Balance of Factors Does Not Strongly Favor Transfer

         A.     Penn's Choice of Forum


        "It is black letter law that a plaintiffs choice of a proper forum is a paramount

consideration in any determination of a transfer request, and that choice should not be lightly

disturbed." Shutte, 431 F.2d at 25 (internal quotations omitted). Thus,"courts normally defer

to a plaintiffs choice offorum." Jumara,55 F.3d at 880. Indeed,"[t]he deference afforded

plaintiffs choice offorum will apply as long as plaintiff has selected the forum for some

legitimate reason." Cypress Semiconductor Corp. v. Integrated Circuit Sys., Inc., 2001 WL

1617186, at *2(D. Del. Nov. 28,2001)(internal citations omitted).

         Penn's preference to litigate in the District of Delaware is entitled to substantial weight.

Penn chose Delaware for legitimate reasons: it knew this Court could exercise personal

jurisdiction over TruckPro, a Delaware entity, and it was convenient to Penn's outside trademark

counsel, whose principal office is located in Philadelphia. It is true, as TruckPro emphasizes,

that Delaware is not Penn's "home turf," as Penn is incorporated in and has its principal place of

business in Minnesota. Still, in this Court's view, a plaintiffs "choice offorum is entitled to

'paramount consideration'... and should not be lightly disturbed if there is a legitimate, rational

reason to litigate away from the corporation's'home turf,"' as there is here. ICUMed. Inc. v.

Rymed Techs., Inc., 2008 WL 205307, at *2(D. Del. Jan. 23, 2008)(internal citations omitted);

      also PragmatusAV, LLC v. Yahoo!Inc., 2012 WL 4889438, at *5(D. Del. Oct. 15, 2012),

report and recommendation adopted in 2013 WL 174499(D. Del. Jan. 16, 2013)("[T]he burden

of proof for a defendant seeking transfer is no less where a plaintiff is litigating away from its

home turf...")(internal quotation marks omitted).

                                                   5
       B.      TruckPro's Forum Preference


       "Given the substantial nexus between the Western District of Tennessee and this


litigation"(D.I. 9 at 12), TruckPro has a strong and understandable preference to litigate this case

in that District. TruckPro has legitimate reasons for its preference, including that its principal

place of business, most ofits likely witnesses, and its documents are located in the Western

District of Tennessee. Under the law, however, TruckPro's preference receives less weight than

Plaintiff's. See Zazzali v. Swenson,852 F. Supp. 2d 438,449(D. Del. 2012).

       C.      Location of Operative Events

       This case arises from two sets of events. The first involves Penn's manufacturing,

labeling, and distributing its trademarked products - events that give rise to Penn's claim for

declaratory judgement of non-infringement and no unfair competition. (D.I. 1 at         18-30)

These events did not occur in Delaware or Tennessee.


       The second set of events relates to TruckPro's alleged decisions not to enforce or protect

its trademarks- events giving rise to Penn's claim for a declaratory judgment of abandonment

and its request for cancellation. (D.I. 1 at   18-30) These alleged decisions were likely made

at TruckPro's corporate headquarters in the Western District of Tennessee. (D.I. 9 at 14)

Neither party argues that these events occurred in Delaware.

        As some of the operative events occurred in the Western District of Tennessee, and none

in Delaware, this factor favors transfer. However, because much of the operative events

(including all ofPenn's relevant conduct) did not occur in either Delaware or the Western

District of Tennessee, the Court accords this factor little weight.
       D.      Convenience of the Parties


       Next, the Court considers "the convenience of the parties as indicated by their relative

physical and financial condition." Jumara,55 F.3d at 879. There is no indication in the record

that either party lacks the resources to travel to and litigate in Delaware. Perm is an

international tire distribution company (D.I. 1 at ^ 7), while TruckPro is a large company that

"maintains 150 locations in 34 states with over 80 locations that provide shop services

nationwide"(D.I. 9 Ex. A at ^ 4). "Defendant does not operate any retail stores or service

centers in Delaware; Defendant does not maintain operations in Delaware; and Defendant does

not target customers in Delaware. Defendant does not direct its business activities at Delaware;

rather. Defendant conducts its business from its principal place of business in the Western

District of Tennessee." (D.I. 9 at 14) However, according to Penn (and not disputed by

TruckPro),"Defendant has at least three affiliated retail store and/or service shops located within

50 miles of this Court's location in Wilmington, DE,including, without limitation, in Folcrofl,

PA,Bensalem,PA and New Holland, PA." (D.I. 15 at 3-4)

        Moreover, TruckPro has chosen to incorporate in Delaware and, thus,"cannot complain

once another corporation brings suit against it in Delaware." Human Genome Scis., 2011 WL

2911797, at *8; see also L'Athene, Inc. v. EarthSpring LLC,570 F. Supp. 2d 588, 592(D. Del.

2008)(noting that defendant with operations on national or international scale "must prove that

litigating in Delaware would pose a unique or unusual burden on [its] operations")(internal

quotation marks omitted). TruckPro has not shown any "unique or unexpected burden" to

suggest otherwise. Id. Instead, as Penn correctly observes, TruckPro "has failed to show how
it, a nationwide company, would be unduly burdened by litigating in the district in which it is

organized." (D.L 15 at 3)

        Additionally, as Penn points out,"the majority of the claims and counterclaims at issue

concern Penn's actions and,thus, the burden on production will fall more strongly on Penn."

(D.L 15 at 11) Therefore, even acknowledging that litigating in the Western District of

Tennessee would be more convenient for TruckPro - as its headquarters, witnesses, and

documents are all located there {see D.L 9 at 12-13,15)- and that Penn's Minnesota

headquarters are 350 miles closer to the Western District of Tennessee than they are to Delaware

-the way the law construes the convenience to the parties factor leads to the Court to conclude it

is neutral.


        E.     Convenience of the Witnesses


        The Court next considers "the convenience of the witnesses- but only to the extent that

the witnesses may actually be unavailable for trial in one of the fora." Jumara,55 F.3d at 879.

TruckPro contends, and Penn does not dispute, that many ofits employee witnesses reside in the

Westem District of Tennessee, that its non-employee witnesses live in Chicago, and that none of

its witnesses live in Delaware. (D.L 9 at 15-16) Penn has not shown that any of its witnesses

reside in Delaware.


        However, TruckPro fails to show that its witnesses "may actually be unavailable for trial"

in the District of Delaware. In fact, to the contrary, TruckPro will be obligated to procure the

attendance of its employees living in the Westem District of Tennessee to appear at trial if

needed by either party. See Human Genome Scis., 2011 WL 2911797, at *8. "Party witnesses

or witnesses who are employed by a party cany no weight in the 'balance of convenience'

                                                 8
analysis since each party is able, indeed, obligated, to procure the attendance ofits own

employees for trial." TSMC Tech., Inc., 2014 WL 7251188, at *16(D. Del. Dec. 19, 2014),

report and recommendation adopted in 2015 WL 328334(D. Del. Jan. 26, 2015). Nor is there

any evidence that any other witnesses will refuse to appear at trial. See Graphics Properties

Holdings Inc. v. Asus Comp. Int'l, Inc., 964 F. Supp. 2d 320, 329(D. Del. 2013). Indeed, as

Penn correctly states, TruckPro "has failed to explain how or why these individuals would be

subject to the subpoena power ofthe Western District when they are located in Chicago,

Illinois." (D.I. 15 at 12)

       Overall, this factor is neutral.

       F.      Location of Books and Records


       The Court considers "the location of books and records (similarly limited to the extent

that the files could not be produced in the alternative forum)." Jumara,55 F.3d at 879.

"[Rjecent technological advances have reduced the weight of this factor to virtually nothing."

Human Genome Scis., Inc., 20111 WL 2911797, at *9. Thus, even though all of TruckPro's

documents are located in the Western District of Tennessee (D.I. 9 at 15-16), the lack of

evidence that these files could not also be produced in Delaware renders this factor neutral.

Also contributing to this conclusion is the fact, already noted above, that the majority of the

claims and counterclaims in this action relate to Penn's conduct, meaning that much of the

burden of discovery will fall on Penn, not TruckPro.

        G.     Enforceability of Judgment

       The Court agrees with the parties that this factor is neutral. {See D.I. 15 at 19)
       H.      Practical Considerations


       The Court also assesses "practical considerations that could make the trial easy,

expeditious, or inexpensive." Jumara,55 F.3d at 879. The parties' arguments directed to this

factor seem to have more to do with their private interests (e.g., which District would be more

convenient for the parties, proximity to counsel) than the public interest. The Court perceives

no public interest practical consideration that favors either this District or the Western District of

Termessee. Thus, this factor is neutral.

       I.      Administrative Diificulty

       The Court also considers "the relative administrative difficulty in the two fora resulting

from court congestion." The parties provide statistics related to the speed with which each

District resolves cases and proceeds to trial. (D.I. 9 at 17; D.I. 15 at 18) This data, and the

parties' arguments about them, do nothing to persuade the Court that there will be any material

administrative difficulty with either this Court or the Western District of Tennessee handling this

case. See generally Textron Innovations, Inc. v. The Toro Co., 2005 WL 2620196, at *3(D.

Del. Oct. 14, 2005). This factor is neutral.

        J.     Local Interest


        While Defendant points to what it characterizes as "Delaware's merely incidental

connection to this matter"(D.I. 9 at 19), Delaware has a local interest in lawsuits brought against

its corporate citizens. See Zazzali v. Swenson, 852 F. Supp. 2d 438,452(D. Del. 2012). That

interest may be "counterbalanced" when, as here, the defendant is based in the proposed

transferee District. See TSMC Tech., Inc., 2014 WL 7251188, at *21. Overall, this factor is

neutral.

                                                  10
       K.      Public Policies


       TruckPro does not raise any public policy concerns related to transfer. This factor is

neutral.


       L.      Familiarity of Trial Judge

       Neither party argues that one forum's judges are more familiar with the applicable state

law issues. Rather, they dispute whether one forum's judges are more capable of deciding the

federal trademark claims. (D.I. 9 at 17; D.L 15 at 19) There is no reason to presume or find

anything other than that the judges of both Districts will be equally capable of addressing issues

of federal law. See Human Genome Scis., 2011 WL 2911797, at * 11 (noting presumption that

transferee and transferor courts are "both... capable of applying patent law to infringement

claims"). The Court agrees with TruckPro that "the legal standards to be applied stem from

federal trademark and can be ably decided by either forum." (D.I. 9 at 17) Thus, this factor is

neutral.


        M.     The Overall Balance


        The burden is on TruckPro to show that the pertinent factors strongly favor its requested

transfer. TruckPro has failed to meet this burden.

        The only factors that support transfer of this case to the Western District of Tennessee are

TruckPro's preference(which is accorded less weight than the preference of the plaintiff, Penn,

to litigate in Delaware)and the location ofsome of the operative events, which in this case

receives little weight. Penn's preference to litigate this case in Delaware, by contrast, receives

substantial or even paramount weight. All other factors are neutral.

        Therefore, there is not the required strong showing favoring transfer. Accordingly,the

                                                 11
Court will deny TruckPro's motion.

                                       CONCLUSION


       TruckPro has failed to meet its burden. Thus,the Court will deny its motion to transfer.

An appropriate order follows.




                                              12
